DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the word “radiation” is repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about 25 kGy” in claim 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0007362).
As to claim 1, Chen teaches a method of preparing a dental prosthesis (the orthodontic appliance described by Chen is considered to be a dental prosthesis) comprising: (a) 3D printing a dental prosthesis or a component of a dental prosthesis ([Abstract]: “Also provided are methods of making an orthodontic appliance comprising a cross-linked polymer formed by a direct fabrication technique.”) using a polymerizable resin ink with layer-by-layer curing with light ([0029]: “In an aspect, the crosslinked polymer is formed via a direct or additive manufacturing process. Direct or additive manufacturing processes may also be termed 3D printing. Suitable ; and thereafter (b) subjecting the dental prosthesis or component thereof obtained in (a) to ionizing radiation radiation (see [0031] which describes a “post-processing” including a second step completed with a “gamma source e-beam.” Examiner notes that gamma radiation is ionizing radiation.). 
As to claim 2, Chen teaches the method according to claim 1, wherein the polymerizable resin ink comprises polymerizable (meth)acrylate monomers ([0009]: “In embodiments, the crosslinked polymer is selected from the group consisting of polyurethanes, (meth)acrylates, epoxies and copolymers thereof.”). 
As to claim 3, Chen teaches the method according claim 1, wherein the curing with light involves ultraviolet light ([0027]: “Photoinitiators suitable for use in the polymerizable liquid compositions of the invention include, but are not limited to photoinitiators activated by UV or visible light.”). 
As to claim 4, Chen teaches the method according to claim 1, wherein the ionizing radiation is gamma radiation (as described [0031]). 
As to claim 8, Chen teaches a dental prosthesis prepared by a method according to claim 1 (Examiner notes this is a product-by-process claim. See MPEP § 2113: “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” The structure implied by claim 1 is a dental prosthesis made of resin. The particulars of the methods steps of 3D printing and ionizing radiation are not considered here to impart distinctive structural characteristics . 
As to claim 9, Chen teaches a method of providing a dental patient with a dental prosthesis (orthodontic appliance 106), the method comprising: (a) preparing a dental prosthesis according to claim 1 (Chen discloses all the steps of claim 1 as detailed above); and (b) installing the dental prosthesis into the oral cavity of said patient (as shown in Fig 1A, the orthodontic appliance is installed onto jaw 104 of the patient. See [0003].).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Peeters et al. (US 6,417,243)
As to claim 5, Chen teaches the method according to claim 4, but does not teach the gamma radiation is Cobalt-60. Rather, Chen is silent as to the source of the “e-beam” which is the source of the gamma radiation. However, in the field of polymerization under irradiation, it was known at the time the invention was effectively filed that Cobalt-60 was a source of ionizing radiation useful for crosslinking 3D objects otherwise made by stereolithography. See Peeters which teaches stereolithography at Column 23 lines 33+. Peeters further teaches at Column 21 lines 50+: “For the implementation of the polymerization process according to the invention, any normal method for curing by actinic radiation can be resorted to. The radiation can be ionizing (corpuscular or non-corpuscular) or non-ionizing radiation. Any source which emits electrons or charged nuclei can be employed as appropriate source of corpuscular radiation. Corpuscular radiation can be generated, for example, by electron accelerators (under voltage conditions of 50 to 500 KeV approximately and irradiation conditions of 1 to 10 megarads), such as a Van der Graff accelerator, and radioactive elements, such as cobalt-60, strontium-90 and the like.” (Emphasis added)
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have tried Cobalt-60 as the source of gamma radiation in the method of Chen. See MPEP § 2143 I E: "Obvious to try" - choosing from a finite number of identified predictable solutions, with a reasonable expectation of success. It appears Coblat-60 is one of a small number of useful options to achieve the . 
Claim is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view Peeters as applied to claim 5 above and further in view of Shaffer (Non-Patent Literature “On Reducing anisotropy in 3D printed polymers via ionizing radiation”).
As to claim 6, Chen in view of Peeters teaches the method according to claim 5, but does not teach the Cobalt-60 is used in a dosage of 20-60 kGy. However, in the field of polymerization under irradiation, it was known at the time the invention was effectively filed to dose polymers in the range to 20-60 kGy. See Shaffer section 2.3 which describes dosing the sample with 10 to 50 kGy of gamma radiation.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have performed the method of dosing as taught by Shaffer in the method of Chen in view of Peeters. Such a person would have been motivated to do so, with a reasonable expectation of success, because Shaffer teaches that anisotropy in 3D printed parts is reduced through exposure to ionizing radiation (Discussion section 4). 
As to claim 7, Chen in view of Peeters and Shaffer teaches the method according to claim 6, wherein the dosage is about 25 kGy (See Shaffer section 2.3 which describes dosing the sample with 10 to 50 kGy of gamma radiation, which is about 25kGy.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        30 December 2021